Citation Nr: 1208247	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for keratoconjunctivitis sicca.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from December 1986 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A claim for service connection for rheumatoid arthritis of multiple joints is undergoing development.  Based on the record before the Board, it has not yet been adjudicated and is not otherwise before the Board.  The sole issue on appeal is cited on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In June 2008, the RO granted service connection for keratoconjunctivitis sicca (dry eye syndrome) and assigned a noncompensable evaluation under Diagnostic Code 6018 effective from April 1, 2007.  The Veteran disagreed with the initial disability evaluation assigned.  In October 2011, the RO granted an increased rating to 10 percent, effective from April 1, 2007.  The Veteran has not indicated he is satisfied with the current 10 percent evaluation assigned and the issue remains on appeal.  

The Veteran is currently assigned the schedular maximum under Diagnostic Code 6018 for his eye disorder.  The Board notes other potentially applicable Diagnostic Codes might also be applicable to the Veteran's claim.  The examiner who conducted a June 2008 VA examination noted in the examination report that the Veteran had been treated for dry eye syndrome in the past including insertion of punctual plugs which apparently were not tolerated well.  The service treatment records document that the Veteran underwent insertion of the punctual plugs shortly before his discharge.  The Board notes that a potentially applicable Diagnostic Code for evaluation of the eyes is Diagnostic Code 6025 which provides the rating criteria for evaluation of disorders of the lacrimal apparatus.  A 20 percent evaluation is assigned for bilateral disorders of the lacrimal apparatus.  It is not clear to the Board if the Veteran's treatment by punctual plugs documents that the Veteran's lacrimal apparatus was impaired as a result of active duty or if this is a standard treatment for dry eyes which does not involve any abnormal pathology of the lacrimal apparatus.  The Board finds a remand is required to address this question.  

The June 2008 grant of service connection for the eye disorders was based on the report of the January 2008 VA examination which resulted in diagnoses of keratoconjunctivitis sicca, dry eye syndrome, pterygium of the right eye and presbyopia.  The VA examination report did not include an opinion as to the etiology of any of the disorders diagnosed.  It is not clear whether the pterygium or presbyopia, if acquired, would be related to service or the dry eye syndrome.  These disorders, if also linked to active duty, might also potentially serve as a basis for an increased rating or for assignment of separate evaluations for the service-connected eye disability.  

It is noted that to the extent presbyopia is a refractive error of the eye it is not a disability that is subject to compensation under the applicable law.  See 38 C.F.R. § 3.303(c).  However, it might be subject to service connection if it is an acquired disorder related to the dry eye syndrome or other in-service occurrence of event.

Due to the passage of more than four years since the last time the service-connected eye disability was evaluated by VA for compensation and pension purposes, the Board finds that a current examination should be conducted to determine the current extent of disability associated the service-connected keratoconjunctivitis sicca.

Accordingly, the case is REMANDED for the following action2:

1.  Arrange for a current VA or other official eye examination.  Request that the examiner review all the evidence in the claims file.  The claims file should be annotated to reflect that such a review was accomplished.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted to determine the current extent of impairment.  All current symptomatology associated with the service-connected eye disability must be set out.  In addition to the above, the examiner is specifically requested to provide opinions on the following:

a)  The examiner must comment on whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected keratoconjunctivitis sicca is manifested by impairment of the lacrimal apparatus of either or both eyes.  If the use of punctual plugs was for treatment of the dry eye syndrome that should be set forth.

b)  The examiner must comment on whether it is at least as likely as not (a 50 percent or greater probability) that the pterygium of the right eye and/or presbyopia noted at the time of the January 2008 VA eye examination was due to an event or occurrence in service or is related to the service connected disorder.  Specifically, as to the presbyopia, it should be indicated whether this is a refractive error of the eye or is an acquired disorder related to an in service event or the service connected eye pathology.

The reasons and bases for all opinions must be provided in full.  If the examiner believes that he or she is unable to provide an opinion without resort to speculation, the reasons and bases for these conclusions should be provided.  Any evidence required to express the requested opinion should be identified.  

2.  Thereafter, review the examination report to ensure that it responsive to the Board's remand instructions.  If not, return the report to the examiner for compliance as necessary.  

3.  After undertaking any additional development which may deem necessary, review the expanded record and determine if an increased rating for the service-connected eye disability can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

